UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— BREKFORD CORP. (Exact name of registrant as specified in its charter) ————— Delaware 000-52719 20-4086662 (State or Other Jurisdiction of Incorporation or Organization) Commission File Number (I.R.S. Employer Identification No.) 7020 Dorsey Road Hanover, Maryland 21076 (Address of Principal Executive Office) (Zip Code) (443) 557-0200 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.0001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Noþ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, as of June 30, 2015, was approximately $4,519,508.For purposes of the above statement only, all directors, executive officers and 10% shareholders are assumed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for any other purpose. The number of shares of the registrant’s Common Stock outstanding as of March 24, 2016 was 45,627,754. DOCUMENTS INCORPORATED BY REFERENCE: Part III of this 10-K incorporates by reference certain information from the registrant’s definitive proxy statement for its annual stockholders meeting to be filed not later than 120 days after the end of the fiscal year covered by this Form 10-K. BREKFORDCORP. INDEX PART I FORWARD-LOOKING STATEMENTS 2 ITEM 1. BUSINESS 2 ITEM 1A. RISK FACTORS 8 ITEM 2. PROPERTIES 8 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. MINE SAFETY DISCLOSURES 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 17 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 37 ITEM 9A CONTROLS AND PROCEDURES 37 ITEM 9B. OTHER INFORMATION 39 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 39 ITEM 11. EXECUTIVE COMPENSATION 39 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 39 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 40 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 40 PART IV 39 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 40 SIGNATURES 41 1 PART I FORWARD-LOOKING STATEMENTS This Annual Report on Form10-K (“Annual Report”) may contain forward-looking statements within the meaning of The Private Securities Litigation Reform Act of 1995 that involve substantial risk and uncertainties.Readers of this report should be aware of the speculative nature of “forward-looking statements.”Statements that are not historical in nature, including those that include the words “anticipate”, “estimate”, “should”, “will”, “expect”, “believe”, “intend”, and similar expressions, are based on current expectations, estimates and projections about, among other things, the industry and the markets in which we operate, and they are not guarantees of future performance.Whether actual results will conform to expectations and predictions is subject to known and unknown risks and uncertainties, including risks and uncertainties discussed in this Annual Report; general economic, market, or business conditions and their effects; industry competition, conditions, performance and consolidation; changes in applicable laws or regulations; changes in the budgets and/or public safety priorities of our customers; economic or operational repercussions from terrorist activities, war or other armed conflicts; the availability of debt and equity financing; and other circumstances beyond our control.Consequently, all of the forward-looking statements made in this report are qualified by these cautionary statements, and there can be no assurance that the actual results anticipated will be realized, or if substantially realized, will have the expected consequences on our business or operations. Forward-looking statements speak only as of the date the statements are made. Except as required by applicable laws, we do not intend to publish updates or revisions of any forward-looking statements we make to reflect new information, future events or otherwise.If we update one or more forward-looking statements, then no inference should be drawn that we will make additional updates with respect thereto or with respect to other forward-looking statements. As used in this Annual Report, the terms “Brekford”, “the Company”, “we”, “our”, and “us” refer to Brekford Corp. and, unless the context clearly indicates otherwise, its consolidated subsidiary. ITEM 1. BUSINESS Our History The Company (formerly California Cyber Design, Inc. (“CCDI”)) was incorporated in Delaware on May27, 1998 and changed its name to American Financial Holdings, Inc. (“AFHI”) on August11, 2004.AFHI, a publicly-traded corporation with no operations, announced the completion of its share exchange transaction with Pelican Mobile Computers, Inc., a Maryland corporation (“Pelican Mobile”), on January6, 2006. Pelican Mobile exchanged each issued and outstanding share ofPelican Mobile Computers (1,000 shares issued and outstanding at the time of the share exchange) for 25,000 shares of AFHI on a post-split basis (the “Share Exchange”) with an aggregate of 25,000,000 shares of common stock of AFHI issued to the former stockholders ofPelican Mobile.At the time of the Share Exchange, the existing stockholders of AFHI retained 5,512,103 shares of AFHI’s outstanding common stock after the cancellation of approximately 2,549,000 shares of commonstock. As a result, the former stockholders of Pelican Mobile became the majority stockholders of AFHI. Under the terms of the Share Exchange, the Company changed its name to Tactical Solution Partners, Inc. On April25, 2008, the Company’s stockholders approved a proposal to change its name from Tactical Solution Partners, Inc. to Brekford International Corp. to better reflect our business strategy. Subsequently, on July 9, 2010, the Company’s stockholders approved a proposal to change our name from Brekford International Corp. to Brekford Corp. On October 27, 2010, the Company’s Board of Directors approved the merger of Pelican Mobile with Brekford Corp. pursuant to Section 253 of the General Corporation Law of the State of Delaware, with Brekford Corp. as the surviving corporation. The merger became effective upon the filing of a Certificate of Ownership and Merger with the State of Delaware (and the appropriate Articles of Merger with the State of Maryland), pursuant to the terms of an Agreement and Plan of Merger. The merger documents were filed with the States of Delaware and Maryland on October 28, 2010. Effective upon the completion of the merger, the Company’s corporate name of the Company remained as Brekford Corp. The operations of Pelican Mobile were continued by the Company without interruption following the merger. 2 Overview Brekford Corp.(BFDI) headquartered in Hanover, Maryland is a leading public safety technology service provider of fully integrated traffic safety solutions, parking enforcement citation management, and mobile technology equipment for public safety vehicle services to state and local municipalities, the U.S. Military and various federal public safety agencies throughout the United States and Mexico.Brekford’s combination of upfitting services, cutting edge technology, and automated traffic safety enforcement (“ATSE”) services offers a unique 360º solution for law enforcement agencies and municipalities. Our core values of integrity, accountability, respect, and teamwork drive our employees to achieve excellence and deliver industry leading technology and services, thereby enabling a superior level of safety solutions to our clients.Brekford has one wholly owned subsidiary, Municipal Recovery Agency, LLC, a Maryland limited liability company, formed in 2012 for the purpose of providing collection systems and services for unpaid citations and parking fines. Products and Services Automated Traffic Safety Enforcement (“ATSE”) – Red Light and Speed Camera Systems Public safety is a major concern for most communities – especially as populations grow, and yet there is continual pressure on public safety budgets. One way to help make streets safer while reducing workload is a well-run photo red light or speed enforcement program. The objective of photo enforcement is to help curtail aggressive driving through voluntary compliance. Revenue generated from fines routinely goes directly back into supporting other public safety initiatives. Although opponents of red light cameras cite the increase in rear end collisions as cause for disapproval of cameras, a study conducted in February 2011 by the Insurance Institute for Highway Safety (the “IIHS”) reported that red-light cameras reduced fatal red light running crashes by 24% in 14 large U.S. cities with populations over 200,000.IIHS concluded that if red light cameras had been operating in all 99 U.S. cities with populations over 200,000 during this study period (five years), a total of 815 deaths could have been avoided.Because the types of crashes prevented by red light cameras tend to be far more severe than rear-end crashes, research has shown there is a net positive benefit. Photo enforcement solutions can reduce collisions, injuries and deaths by providing a useful tool for municipalities and law enforcement agencies, without unduly taxing drivers who do not break the law. Today, nearly 600 communities across the U.S. operate red light or speed camera enforcement programs. Despite the increased safety effects and prevention of fatalities, there is still a common misconception that automated traffic safety enforcement systems are not supported by the general public.An IIHS survey conducted in November 2012 found that a large majority of people living in Washington, D.C., one of the largest combined red light and speed enforcement programs in the U.S., favor camera enforcement.Of those surveyed, 87% support red light cameras and 76% support speed cameras.Even the majority of violators (59%) agreed that they deserved their most recent citation.In 2012, IIHS reported that 633 people were killed and an estimated 133,000 were injured in crashes that involved red light running.Speeding was a factor in 31% of motor vehicle crash deaths in 2012. Brekford’sATSE products offer intersection safety (red light), speed, and cell phone enforcement options by way of a complete suite of solution-based products.Our team of industry professionals has extensiveexperience in this field, we have developed equipment and a fullturnkey solution that we believe will ensure the success of any program.We have created and implemented some of the most cutting-edge features into our design while constructing end-to-end systems specifically with our clients’ needs in mind. ATSE systems are one of a wide range of measures that are effective at reducing vehicle speeds and crashes. The ATSE system is an enforcement technique with one or more motorvehicle sensors producing recorded images of motor vehicles traveling at speeds above a definedthreshold. Images captured by the ATSE system are processed and reviewed in an office environment and violation notices are mailed to the registered owner of the identified vehicle. ATSE is a technology available to law enforcement as a supplement and not a replacement for traditional enforcement operations. Evaluations of ATSE, both internationally and in the United States have identified some advantages over traditional speed enforcement methods.These include: ● High rate of violation detection. ATSE units can detect and record multiple violations per minute. This can provide a strong deterrent effect by increasing drivers’ perceived likelihood of being cited for speeding. 3 ● Physical safety of ATSE operators and motorists. ATSE can operate at locations where roadside traffic stops are dangerous or infeasible, and where traffic conditions are unsafe for police vehicles to enter the traffic stream and stop suspected violators. With ATSE there is normally no vehicle pursuit or confrontation with motorists. ATSE might also reduce the occurrence of traffic congestion due to driver distraction caused by traffic stops on the roadside. ● Fairness of operation. Violations are recorded for all vehicles traveling in excess of the enforcement speed threshold.Efficient use of resources. ATSE can act as a “force multiplier,” enhancing the influence of limited traffic enforcement staff and resources. Beyond traditional tax collection on income or property, state agencies and local municipalities rely heavily on fine and fee revenue generated from a multitude of violator-funded sources.For example, jurisdictions generate sizable revenues from court fees, traffic and parking violations, ordinance infractions, and library and utility arrearages. Each of these revenue sources funds public safety and community development initiatives and without the income, the services are curtailed. Brekford offers client-specific solutions to these agencies and municipalities to assist them with collecting unpaid fines, including: ● Notification continuance ● Mail house and printing ● Data purification and verification ● Back office support ● Call center response (inbound & out bound) ● Lock-box & treasury ● Payment processing Electronic Ticketing System - Slick-Ticket ™ Many of today’s law enforcement agencies are struggling to balance the increasing demand from their citizens for more services with limited and/or declining budgets. One of the easiest and most cost-effective ways agencies can address this issue is by deploying an electronic ticketing, or E-Ticketing solution. Automating the ticket issuing and processing system can significantly decrease cost, increase productivity and improve officer safety. Brekford offers a unique functionality that streamlines the data entry process even further.Many law enforcement agencies that have deployed a mobile data system run background queries from national (NCIC), state, and local databases and Brekford’s solution captures the data from these mobile query files and auto-populates all of the requisite data into the electronic citation (E-Tix) form on the screen.Brekford’s Slick-Ticket ™ product is a fully portable, over-the-seat organizer for public safety vehicles, specially designed to house a printer and scanner to allow law enforcement officers to quickly access driver's license and registration information as well as issue tickets, warnings and citations. Rugged Information Technology Solutions – Mobile Data & Digital Video Law enforcement agency, fire department and emergency medical services (“EMS”) personnel have unique requirements for fleet vehicle upfitting and IT equipment to include characteristics such as ruggedness and reliability. The equipment must be able to work in extreme environments that include high levels of vibration and shock, wide temperature ranges, varying humidity, electromagnetic interference as well as voltage and current transients. Our rugged and non-rugged IT products and mobile data communication systems provide public safety workers with the unique functionalities necessary to enable effective response to emergency situations. For more than a decade, Brekford has been a distributor for most major brands in the mobile technology arena. We handle everything from Panasonic Toughbooks® and Arbitrator® digital video systems to emergency lighting systems and wireless technology.We believe that we have all of the high-end products our customers need to handle their day-to-day operations and protect the public they serve. Every product we sell is tested by highly trained technicians and guaranteed to work in even the most extreme conditions. We specialize in seamlessly incorporating custom-built solutions within existing networks. We deliver our end-to-end solutions with service programs that work for agencies large and small, fromturnkey drop shipping to municipal leases. Our commitment is to design and deliver solutions that meet or exceed industry standards for safety, ergonomics, reliability, serviceability and uniformity. 4 We develop integrated, interoperable, feature-rich mobile systems that enable first responders, such as police, fire and EMS, to obtain and exchange information in real time. The rapid dissemination of real time information is critical to determine and assure timely and precise resource allocation by public sector decision makers. As a premiere Panasonic Toughbook partner, we augment these rugged laptops by designing and manufacturing vehicle mounting systems and docking stations for in-vehicle communications equipment. With rugged laptop computers, tablets and hand-helds devices, GPS terminals, two-way radios, and full console systems, we provide ergonomically sound mounting products with full port replication. Toughbook Arbitrator is a rugged revolution in law enforcement video capture. The fully integrated system offers unparalleled video capture (up to 360 degrees), storage and transfer, and is designed to work with back-end software for seamless video management, including archiving and retrieving.Brekford augments this solution with an Automatic License Plate Reader (ALPR / LPR), an image-processing technology used to identify vehicles by their license plates.License Plate Readers (LPRs) can record plates at about one per second at speeds of up to 70 MPH and they often utilize infrared cameras for clarity and to facilitate reading at any time of day or night. The data collected can either be processed in real-time, at the site of the read, or it can be transmitted to remote centers and processed at a later time.When combined with wearable body cameras, our total client solution provides a video capture solution that maintains the chain of evidence from the initial event through to court proceedings. 360° Vehicle Solution -Upfitting TheBrekford 360-degree vehicle solution provides complete vehicle upfitting, mobile data and video solutions including municipal financing and leasing services for agencies. The 360-degree vehicle solutions approach provides customers with a one-stop upfitting, cutting edge technology and installation service. The comprehensive approach enables Brekford to be the only stop our customers need to make to purchase law enforcement vehicles (GM, Ford, Dodge), have them upfitted with lights, sirens, radio communication and rugged IT technology, and have them “ready to roll”. Our mission is to provide and install equipment that ensures safe and efficient mission critical vehicles while incorporating the latest technological advances. We adhere to strict quality control procedures and provide comprehensive services. The Brekford certified installation team provides our customers the highest level of expertise and service from inception to completion, including maintenance and upgrades. Purchasing and Order Fulfillment We work with manufacturers and distributors to secure the lowest cost possible while taking advantage of any available incentives in order to provide competitive pricing and minimize delivery time to our customers while maintaining our product margins. Typically, once our sales team receives orders from our customers, we then purchase the required products from manufacturers and sell the products to our customers.Sales may include products only or both products and installation services. Business Strategy Brekford Corp. is a technology services provider of mobile computer and video systems through its vehicle upfitting services to homeland security agencies and federal, state, and local law enforcement agencies and traffic safety enforcement which includes photo speed, red light, and parking enforcement solutions and citation management for municipalities. The primary products and services from which Brekford has earned revenue and anticipates we will continue to earn revenue is through this suite of products and services. Management estimates that the public safety communications market is a $4.2 billion market, growing at more than 10% per annum. Police, fire and EMS personnel have unique requirements for communication, ruggedness, reliability and quality. Their equipment must be able to work in extreme environments that include high levels of vibration and shock, wide temperature ranges, varying humidity, electromagnetic interference and voltage and current transients.Furthermore, public safety personnel and emergency responders are demanding tailored mobile communication solutions that enable real-time access and exchange of critical data to assure timely and precise resource allocation by public sector decision makers. Brekford’s in-vehicle technology and communication solutions provide public safety workers and emergency responders with the unique, integrated functionalities necessary to enable effective response to emergency situations. 5 ATSE solutions include speed and red-light camera technologies that are increasingly in demand, as well as parking enforcement solutions with a complete turnkey backend citation management software suite. The U.S. market for red-light systemsis estimated at 20,000 to 30,000 systems and the market for speed cameras is estimated at 35,000 to 50,000 systems. According to the IIHS, as of March 2015, 466 communities have red light cameras currently operating and 138 communities have speed cameras operating in at least one location. We have established a foothold in this business by securing contracts with several municipalities in the Mid-Atlantic region, and we are currently implementing plans for national and international expansion. There are only a handful ofcompetitors that are currently providing ATSE services with three companies that are consideredleaders of this industry. Management believes that the Company possesses a technical advantage over its competitors.Due to our flexible customized solutions and superior customer service, we believe we are poised to capture increased market share in the U.S., Mexico, and other countries in the near future. Competition Although we operate in an industry that has experienced substantial growth in recent years, it is also characterized by customers that are extensively fragmented.Further, although there are only a handful of competitors in our industry, competition among those companies is intense.Larger competitors may have greater buying power and, therefore, may be able to offer better pricing than we can offer, which is one of the key factors in determining whether a contract will be awarded by local, state and federal agencies with limited budgets. The majority of our sales are to government agencies and other government contractors with historically stable operating budgets, thus our operating results and growth are largely dependent on national and local economic conditions.At the same time, we believe that our technology, size, and strategy provide more flexibility when bidding on contracts in smaller to medium sized municipalities which collectively constitutes the majority of installation opportunities within the U.S. To address these competitive pressures and industry trends, we intend to grow revenues by: · Offering an expanded platform of products and higher-end technical services to our existing customers; · Increasing our customer base by expanding our offerings into additional regions; · Offering a 360 Degree one-stop shop for “smart” law enforcement vehicleand municipal lease/financing options on full vehicle build-outs; · Using our placement on the General Services Administration (“GSA”), a preferred, pre-negotiated contract that provides significant revenue opportunities from federal, state and local governments, which, along with the passage of the Local Preparedness Acquisition Act, management believes will benefit our upfitting group by opening up our products and services to federal, state and local governments with which we have not done business before; · Increasing ATSE installation and services (speed, red light, and parking) both nationally and internationally. The global economic environment may present opportunities and challenges in the year ahead, yet municipalities will still need to address road safety issues and photo-enforcement is a crucial tool in that task; and · Continuing to invest in research and development to ensure that out technologies remain at the forefront of the industry. 6 Customers The Company has several contracts with government agencies, of which net revenue from one customer during the year ended December 31, 2015 represented 17% of the total net revenue. Two customers accounted for 53% of total accounts receivable as of December 31, 2015, which was subsequently collected in 2016. Net revenue from one customer during the year ended December 31, 2014 represented 10% of the total net revenue. Accounts receivable due from one customer at December 31, 2014 amounted to 53% of total accounts receivable at that date. Vendors The Company purchased substantially all rugged IT products that it resold during the periods presented from a single distributor. Revenue from rugged IT products amounted to 59% and 53% of total revenue for the years ended December 31, 2015 and 2014, respectively. As of December 31, 2015 and 2014, accounts payable due to this distributor amounted to 72% and 53% of total accounts payable, respectively. Government Contracts and Regulation All companies engaged in supplying equipment and services to government agencies, either directly or by subcontract, are subject to business risks. Government contracts generally contain provisions permitting termination, in whole or in part, without prior notice at the government’s convenience, as well as termination for default based on lack of performance. Upon termination for convenience, we generally would be entitled to compensation only for work done, supplier costs and termination liability at the time of termination and to receive an allowance for profit on the work performed. A termination arising out of our default could expose us to liability and have a negative impact on our ability to obtain future government contracts and orders. Furthermore, on government contracts for which we are a subcontractor and not the prime contractor, the government could terminate the prime contract for convenience or otherwise, which would likely result in the termination of our subcontract. Future Legislation Because much of our business growth involves providing traffic enforcement solutions to governmental agencies and municipalities, the future passage of laws and regulations affecting red light camera and speed camera systems could have a material adverse impact on our business.Camera-operated traffic enforcement solutions have recently been the subject of significant public criticism and legislators in various jurisdictions have introduced, or have indicated that they intend to introduce, legislation to better monitor and control traffic enforcement activities.For example, legislation passed in Maryland in 2014 imposes a civil penalty on enforcement contractors if they issue erroneous citations on behalf of a municipality. It also prohibits contractors from receiving compensation based on the number of citations issued by the municipality or citations actually paid.We cannot predict whether additional pieces of legislation will be enacted, or the impact they may have on our business. Employees As of March 24, 2016, we employed 38 full-time employees. We have never had a work stoppage, and none of our employees are represented by collective bargaining agreements.We anticipate hiring additional employees to ensure timely delivery of customer projects and services,as necessary. Additionally, we intend to use the services of independent consultants and contractors to perform various professional services, when appropriate. We believe that this use of third-party service providers may enhance our ability to contain general and administrative expenses. Corporate Information Our principal executive offices are located at 7020 Dorsey Road, Hanover, Maryland 21076.Our telephone number is (443) 557-0200. 7 Available Information We maintain an Internet website at www.brekford.com on which we make available, free of charge, our Annual Reports on Form 10-K, our Quarterly Reports on Form 10-Q, our Current Reports on Form 8-K and all amendments thereto as soon as reasonably practicable after they are electronically filed with or furnished to the Securities and Exchange Commission (“SEC”). Information appearing on our website is not incorporated by reference in, and is not a part of, this Annual Report. ITEM 1A. Risk Factors As a smaller reporting company, we are not required to provide the information required by this item. ITEM 2. PROPERTIES Our corporate headquarters is located in Hanover, Maryland in an approximately 22,000 square foot office and warehouse facility which is leased at various rates through April 30, 2020. The Company also leases approximately 2,500 square feet of office space from Peppermill Properties, LLC, a Maryland limited liability company (“Peppermill”). Peppermill is owned and managed by Chandra (C.B.) Brechin and Scott Rutherford, who are officers, directors and principal stockholders of the Company. On June 1, 2010, the Company entered into a three-year lease with Peppermill, which was subsequently amended to extend the lease expiration date to June 30, 2016. This space is used for the expansion of business. The total minimum annual lease payments due under the Company’s lease agreements are $786,975. ITEM 3. LEGAL PROCEEDINGS We are not currently involved in any legal proceedings, however, from time to time, we may become a party to various legal actions and complaints arising in the ordinary course of business. In addition to commitments and obligations in the ordinary course of business, we may become subject to various claims, pending and potential legal actions for damages, investigations relating to governmental laws and regulations and other matters arising out of the normal conduct of our business. It is possible that cash flows or results of operations could be materially affected in any particular period by the unfavorable resolution of one or more of these contingencies. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES As of March 20, 2016, 45,627,754 shares of Brekford Corp. common stock were outstanding and held by approximately 53 stockholders of record (based solely on the information provided to us by our transfer agent). This number of stockholders does not include: · any beneficial owners of common stock whose shares are held in the names of various dealers, clearing agencies, banks, brokers and other fiduciaries, or · broker-dealers or other participants who hold or clear shares directly or indirectly through the Depository Trust Company, or its nominee, Cede & Co. On January30, 2008, our common stock began trading on the Over-the-Counter Bulletin Board (the “OTCBB”) under the ticker symbol “BFDI”. Since April 2010, our common stock has also been quoted on the OTCQB marketplace of the OTC Markets Group under the ticker symbol “BFDI”. Beginning November 2015 our Company began trading on OTCQX under the symbol “BFDI”. Our common stock is not listed on any national or regional securities exchange. The following table sets forth, for the periods presented, the high and low bid price ranges of our common stock as reported on the OTCQB and OTCQX. These over-the-counter market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low Fiscal year ended December31, 2014: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal year ended December31, 2015: First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On March 23, 2016, the closing sales price of our common stock as reported on the OTCQX was $0.16 per share. Dividends We have never declared or paid dividends on our Common Stock. We intend to use retained earnings, if any, for the operation and expansion of our business, and therefore do not anticipate paying cash dividends in the foreseeable future.Moreover, the General Corporation Law of the State of Delaware provides that the Company’s board of directors may declare and pay a dividend on the common stock only out of surplus or, if we have no surplus, out of net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year.Accordingly, there can be no assurance that dividends will be paid on our common stock even if our board desires to do so. Equity Compensation Plan The following table provides information as of December31, 2015 with respect to Company’s equity compensation plans. 9 Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders - - - Total $ Note: In addition to stock options and stock appreciation rights, the 2008 Incentive Plan permits the grant of stock awards, stock units, performance units and other stock-based awards.As of December 31, 2015, the Company has granted 1,704,000 shares of restricted stock that are not reflected in column (a) of this table. Purchases of Equity Securities by the Issuer and Affiliated Purchasers Issuer Repurchases On September 28, 2012, the Company’s board of directors adopted a stock repurchase program which permits the Company to repurchase up to $363,280 in shares of our common stock in open market transactions or in privately negotiated transactions at the Corporation’s discretion over a 24-month period.The stock repurchase program expired on September 28, 2014. The Company announced this stock repurchase program in a Current Report on Form 8-K filed with the SEC on October 16, 2012. Unregistered Sales of Equity Securities On October 23, 2015, the Investor converted $25,000 of principal and $904 of accrued interest due under the Investor Note into 169,530 shares of Common Stock. On December 2, 2015, the Investor converted $50,000 of principal and $2,136 of accrued interest due under the Investor Note into 349,155 shares of Common Stock. All other equity securities of the Company sold during 2015 in transactions that were not registered under the Securities Act were previously reported in the Company’s Quarterly Reports on Form 10-Q and/or Current Reports on Form 8-K. ITEM 6.SELECTED FINANCIAL DATA Not Applicable. 10 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with, and is qualified in its entirety by, our financial statements (and notes related thereto) and other more detailed financial information appearing elsewhere in this Annual Report. Consequently, you should read the following discussion and analysis of our financial condition and results of operations together with such financial statements and other financial data included elsewhere in this Annual Report. Some of the information contained in this discussion and analysis are set forth elsewhere in this Annual Report, including information with respect to our plans and strategy for our business, includes forward-looking statements that involve risks and uncertainties. Application of Critical Accounting Policies and Pronouncements The preparation of our financial statements in conformity with accounting principles generally accepted in the United States requires us to make estimates and judgments affecting the reporting amounts of assets and liabilities, expenses and related disclosures. We base our estimates on historical experience, our knowledge of economic and market factors and various other assumptions we believe to be reasonable under the circumstances. We may also engage third party specialists to assist us in formulating estimates when considered necessary. Estimates and judgments used in the preparation of our financial statements are, by their nature, uncertain and unpredictable and depend upon, among other things, many factors outside of our control, such as demand for our products and economic conditions. Accordingly, our estimates and judgments may prove to be different from actual amounts that may only be determined upon the outcome of one or more confirming events and actual results may differ, perhaps significantly, from these estimates under different estimates, assumptions or conditions. The Company believes the critical accounting policies below are affected by estimates, assumptions and judgments used in the preparation of our financial statements. Accounts Receivable Accounts receivable are carried at estimated net realizable value. The Company has a policy of reserving for uncollectable accounts based on its best estimate of the amount of probable credit losses in its existing accounts receivable. The Company calculates the allowance based on a specific analysis of past due balances. Past due status for a particular customer is based on how recently payments have been received from that customer. Historically, the Company’s actual collection experience has not differed significantly from its estimates, due primarily to credit and collections practices and the financial strength of its customers. Revenue Recognition The Company recognizes revenue relating to its vehicle upfitting solutions when all of the following criteria have been satisfied:(i) persuasive evidence of an arrangement exists; (ii) delivery or installation has been completed; (iii) the customer accepts and verifies receipt; and (iv) collectability is reasonably assured.The Company considers delivery to its customers to have occurred at the time at which products are delivered and/or installation work is completed and the customer acknowledges its acceptance of the work. The Company recognizes ATSE revenue when the required collection efforts are completed and the respective municipality is billed depending on the terms of the respective contract. The Company records revenue related to automated traffic violations for the Company’s share of the violation amount. Income Taxes The Company uses the liability method to account for income taxes. Income tax expense includes income taxes currently payable and deferred taxes arising from temporary differences between financial reporting and income tax bases of assets and liabilities. Deferred income taxes are measured using the enacted tax rates and laws that are expected to be in effect when the differences are expected to reverse. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. Income tax expense, if any, consists of the taxes payable for the current period. Valuationallowances are established when the realization of deferred tax assets are not considered more likely than not. 11 The Company files income tax returns with the U.S. Internal Revenue Service and with the revenue services of various states. The Company’s policy is to recognize interest related to unrecognized tax benefits as income tax expense. The Company believes that it has appropriate support for the income tax positions it takes and expects to take on its tax returns, and that its accruals for tax liabilities are adequate for all open years based on an assessment of many factors including past experience and interpretations of tax law applied to the facts of each matter. Results of Operations Results of Operations for the Years Ended December31, 2015 and 2014 The following tables summarize and compare selected items from the statements of operations for the years ended December31, 2015 and 2014. Year Ended December31, Increase(Decrease) $ % Net Revenues $ $ $ % Cost of Revenues % Gross Profit $ $ $ % Gross Profit Percentage of Revenue % % Revenues Revenues for the year ended December 31, 2015 amounted to $19,833,681 as compared to revenues of$17,659,533 for the year December 31, 2014, representing an increase of $2,174,148 or 12.3%.Each of our main service platforms provided significant contributions, with vehicle services increasing by 10.9% and ATSE services increasing by 21.9%.Vehicle services growth was primarily driven by increased sales and installation of Panasonic rugged IT products and Arbitrator in-car video capture systems.ATSE services growth was primarily driven by recurring revenue contributed from our Saltillo, Mexico program as well as slight increases from our U.S. clients who have transitioned to flat fee contract structures. For the year ended December 31, 2015, ATSE paid citations amounted to 166,649 from 59 cameras as compared to 113,720 from 43 cameras for the year ended December 31, 2014, representing an increase of 52,929 or 47%. In April 2015, the Company began operations on its Saltillo, Mexico program which has resulted in recurring revenue from the City of Saltillo, Mexico under an exclusive agreement signed in 2014 with Grupo Canviso Tec (“Canviso”), a Mexican Corporation, for the purposes of supplying turnkey ATSE services to cities and municipalities in Mexico.As of June 30, 2015, the Company had installed all necessary technology and communications infrastructure to operate the Saltillo program as well as other programs as they are added, with Saltillo being the main operations hub for the entire country.As of December 31, 2015, there were 16 speed photo enforcement cameras in live operation. Based upon timing of the rollout schedule thus far, the Company does not anticipate installing all 210 cameras as contemplated by the agreement with the City.We are working closely with Canviso and the City to determine additional unit counts for 2016 installation along with an associated rollout schedule.Also, as of December 31, 2015 the City had made limited progress in implementing enforcement operations in order to ensure higher citation collection rates.The Company is working closely with Canviso and the City to implement sufficient enforcement measures, including vehicle checkpoints monitored by automated license plate readers and door-to-door collection of unpaid fines.Despite a lower than anticipated collection rate, Saltillo was our 4th largest customer in terms of revenue for 2015, with a total of 39,207 collected citations from the 16 cameras.This is due to significantly higher violation rates as compared to our U.S. contracts.More importantly, with a view toward sustainability and longevity, the Saltillo program has been a model program for Mexico in terms of reducing accidents, injuries, and deaths caused by speeding. 12 Cost of Revenues Cost of revenues for the year ended December31, 2015 amounted to $15,773,184 as compared to $14,527,646 for the year ended December31, 2014, an increase of $1,245,538 or 8.6%.The increase was primarily driven by higher direct labor and product costs for vehicle services in conjunction with the increased sales volume.This was offset by lower direct labor and materials costs associated with ATSE services, as we experienced operational efficiencies in terms of less camera maintenance. Gross Profit Gross profit for the year ended December 31, 2015 amounted to $4,060,497 as compared to $3,131,887 for the year ended December 31, 2014, an increase of $928,610 or 29.7%.Two key drivers of the increase were a higher percentage of revenues from ATSE services as well as a higher gross margin from ATSE services as a result of the operational efficiencies noted above.Overall gross margin for the year ended December 31, 2015 was 20.5% as compared to 17.7% for the year ended December 31, 2014.ATSE gross margin for the year ended December 31, 2015 was 71.4% as compared to 55.2% for the year ended December 31, 2014.Vehicle services gross margin for the year ended December 31, 2015 was 12.1% as compared to 12.1% for the year ended December 31, 2014. For the full year 2015, the Company exceeded the expected ATSE gross margin of 65% and met the expected vehicle services gross margin of 12%.As contributed revenues from ATSE services continue to rise as a percentage of overall revenues, we anticipate continued growth in the Company’s overall gross margin. Expenses Year Ended December31, Increase(Decrease) $ % OPERATING EXPENSES Salaries and related expenses $ $ $ % Selling, general and administrative expenses ) )% Total operating expenses $ $ $ ) )% Salaries and Related Expenses Salaries and related expenses for the year ended December 31, 2015 amounted to $2,038,644 as compared to $1,878,671 for the year ended December 31, 2014, an increase of $159,973 or 8.5%.The increase was due to higher costs for corporate support labor, increased sales commissions, higher health insurance costs, and issuance of shares of restricted stock, offset by reductions in program support labor for ATSE services.The Company will continue to invest in salary related infrastructure support in conjunction with our aggressive business development plan, especially with respect to ATSE services. Selling, General and Administrative Expenses Selling, general and administrative expenses for the year ended December 31, 2015 amounted to $1,675,837 as compared to $2,585,302 for the year ended December 31, 2014, a decrease of $909,465 or 35.2%.The decrease was primarily driven by lower depreciation expense as certain obsolete assets had been disposed of during the same period of 2014 and the Company did not incur significant capital expenditures in 2015. Other Expense and Income Year Ended December31, (Decrease)/Increase $ % OTHER (EXPENSE) INCOME Interest expense $ ) $ ) $ ) % S Interest income — O Loss on extinguishment of debt ) — ) — O Change in derivative liability — — Total other (expense) income $ ) $ ) $ ) % 13 Total other expenses for the year ended December 31, 2015 amounted to $717,187 as compared to $170,561 for the year ended December 31, 2014, an increase of $546,646 or 320.5%.The increased expenseswere due primarily to a net increase in financing cost of $506,449 that includes non-cash interest expense related to the original issue discount of $29,820, debt discount amortizationof $328,021 and the loss on extinguishment of debt of $55,021, offset by an increase in warrant liability of $14,784 related to the March 2015 issuance of a $650,000 convertible promissory note that matures in March 2017 (the “Investor Note”) and a related five-year common stock purchase warrant (the “Warrant”).The remainder of the increase was due to an increase in cash interest expense associated with balances on the Company’s revolving line of credit. Net Loss Net loss for the year ended December 31, 2015 amounted to $371,171 compared to a net loss of $1,502,647 for the year ended December 31, 2014, a decrease of $1,131,476 or 75.3%.The improvement was primarily due to higher overall gross profit margins and lower overall operating expenses.Excluding other expenses consisting of both cash and non-cash interest expense of $286,910 and debt discount amortizationof $328,021 and the loss on extinguishment of debt of $55,021, offset by an increase in warrant liability of $14,784, income from operations amounted to $346,016 for the year ended December 31, 2015 as compared to a loss of $1,332,086 for the year ended December 31, 2014, for an improvement of $1,678,102. Financial Condition, Liquidity and Capital Resources At December 31, 2015, we had total current assets of approximately $5.39 million and total current liabilities of approximately $4.97 million resulting in a working capital surplus of approximately $0.42 million. At December 31, 2015 inventory totaled approximately $0.6 million consisting primarily of raw materials related to our existing pipeline of committed customer sales orders.In comparison, at December 31, 2014, we had total current assets of approximately $3.85 million and total current liabilities of approximately $3.90 million, resulting in a working capital deficit of approximately $50,000. The Company’s accumulated deficit increased to approximately $10.9 million at December 31, 2015 from $10.6 million at December 31, 2014, as a result of the net loss recorded for the year ended December 31, 2015. Cash flows used in operations for the year ended December 31, 2015 were approximately $0.8 million, compared to cash flows used in operations for the year ended December 31, 2014 of approximately $0.3 million. The Company relies on cash reserves, cash flows from operations and the Credit Facility (as defined below) to fund its operations.At December 31, 2015, the Company had approximately $0.6 million in unrestricted cash available, compared to approximately $1.1 million at December 31, 2014.In addition, the Company has established a credit facility (the “Credit Facility”) with Rosenthal & Rosenthal (“Rosenthal”) consisting of $2.5 million in revolving loans (the “Revolving Facility”) and a $0.5 million non-revolving term loan (the “Term Loan”).The amount of funds available under the Revolving Facility from time to time is subject to certain limits based on, among other things, the Company’s receivables and inventory.At December 31, 2015, the Company had $1.4 million in outstanding indebtedness under the Revolving Facility and $166,667 in outstanding indebtedness under the Term Loan.As of December 31, 2015, we were out of compliance with one of the financial covenants contained in the Credit Facility as a result of the net loss recorded for the year ended December 31, 2015.We have reported this non-compliance to Rosenthal & Rosenthal and recevied the waiver. As discussed in Note 6 to the condensed consolidated financial statements presented elsewhere in this Annual Report, the Company is indebted to C.B. Brechin and Scott Rutherford under unsecured promissory notes in the aggregate balance of $500,000 as of December 31, 2015.On November 9, 2015, the maturity dates of these unsecured promissory notes were extended to the earlier of (i) November 9, 2016 or (ii) 10 business days from the date on which Brekford closes an equity financing that generates gross proceeds in the aggregate amount of not less than $5,000,000. 14 The Company intends to continue its efforts to expand sales of ATSE services, and such expansion may significantly increase the Company’s working capitalneeds. On March 17, 2015, the Company entered into a note and warrant purchase agreement providing for immediate funding of $650,000 through the issuance of the Investor Note (see Note 7 to thecondensed consolidated financial statements presented elsewhere in this Annual Report for additional detail). The primary use of proceeds was to fund startup costs for the initial phase of a project in Mexico providing turnkey ATSE services to the City of Saltillo, which beganoperations in the second quarter of 2015. We have achieved positive cash flow generation from this project as of December 31, 2015.Additionally, the Company entered contracts for two ATSE programs in Brice, Ohio and New Rochelle, New York, which are expected to begin revenue generation in the 2nd quarter of 2016.Management believes that the Company’s current level of cash combined with cash that it expects to generate in its operations during the next 12 months and funds available from the Revolving Facility will be sufficient to sustain the Company’s business initiatives through at least December 31, 2016. Management has taken certain measures to conserve the Company’s capital resources and maintain liquidity that it believes will permit the Company to meet its future capital requirements, but there can be no assurance that these measures will be successful or adequate. In the event that the Company’s cash reserves, cash flow from operations and funds available under the Credit Facility are not sufficient to fund the Company’s future operations, it may need to obtain additional capital.No assurance can be given that the Company will be able to obtain additional capital in the future or that such capital will be available to the Company on acceptable terms.The Company’s ability to obtain additional capital will be subject to a number of factors, including market conditions, the Company’s operating performance and investor sentiment, which may make it difficult for the Company to consummate a transaction at the time, in the amount and/or upon the terms and conditions that the Company desires.Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses, fail to collect significant amounts owed to us, or experience unexpected cash requirements that would force us to seek alternative financing. Further, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our shares of common stock or the debt securities may cause us to be subject to restrictive covenants.If the Company is unable to raise additional capital at the times, in the amounts, or upon the terms and conditions that it desires, then it might have to delay, scale back or abandon its expansion efforts.Even with such changes, the Company’s operations could consume available capital resources and liquidity. Cash Flows Used in Operating Activities Our cash flows from operating activities are significantly affected by our cash to support the growth of our business in areas such as selling, general and administrative. Our operating cash flows are also affected by our working capital needs to support growth and fluctuations in inventory, personnel related expenditures, accounts payable and other current assets and liabilities. Net cash used in operating activities was $0.8 million for the year ended December 31, 2015 compared to net cash used by operating activities of $0.3 million for the year ended December 31, 2014. Cash was used primarily to fund our operations and working capital needs, net of non-cash expenditures such as depreciation and amortization, share based compensation for services and financing related costs. For the year ended December 31, 2015, the net loss of $0.4 million, the increase in accounts receivable of $2.1 million and unbilled receivable of $0.1 million offset by the increase of accounts payable of $1.1 million were the primary drivers of the cash used in operating activities. For the year ended December 31, 2014, the net loss of $1.5 million, adjusted for a non-cash disposal of equipment of $0.3 million, offset by a decrease in inventory of $0.6 million and an increase in accounts payable of $0.4 million were the primary drivers of the cash provided by operating activities. Cash Flows Used in Investing Activities Net cash used in investing activities was $0.1 million for the year ended December 31, 2015 as compared to $40,000 for the year ended December 31, 2014. Capital expenditures during 2015 were related to cameras and technology infrastructure for commencing Mexico operations. Cash Flows Provided by Financing Activities Net cash provided by financing activities was $0.4 million for the year ended December 31, 2015 and net cash used in financing activities was $0.6 million for the year ended December 31, 2014. The Company received $0.65 million of net proceeds from the issuance of the Investor Note in March 2015. Furthermore, the Company made aggregate principal payments of $0.4 million under capital leases and other note obligations. In the corresponding period of 2014, aggregate principal payments of $0.8 million under capital leases and other note obligations were offset by proceeds from a note payable of $0.5 million. 15 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Contractual Obligations and Commitments The following table is a summary of contractual cash obligations for the periods indicated that existed as of December31, 2015, and is based on information appearing in the notes to Consolidated Financial Statements included elsewhere in this Annual Report on Form 10-K. Payments due by period Contractual Obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Long-Term Debt $ $ $ $
